DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New claims 31-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, see para. [0044-0053], recites the limitation of receiving a first measurement signal, Md, and then generating a trigger, wherein a second measurement, M, is conducted to detect partial discharge.  The limitations of the claim language of claims 31 and 32 disclose using the same signal used to generate the trigger as to detect the partial discharge, instead of what the specification discloses.  In particular, with reference to fig. 2, the application discloses that there is a signal Md used to generated the sinusoidal trigger signal and then that trigger signal in turn causes a second measurement M, which is a different signal than Md.  So, whereas the application discloses the use of two signals, one for generating the trigger signal and one for detecting partial discharge, claims 31 and 32 disclose using only one (measuring) signal for both functions.  Applicant has not pointed out where new claims 31-32 are supported, nor does there appear to be a written description of the claim limitations “when the converter signal has a sinusoidal signal shape, cause a trigger signal to assume a first slate and measure the measuring signal” (claim 31) and “when the converter signal has a sinusoidal signal shape, cause a
trigger signal to assume a first state and measure the measuring signal” (claim 32) in the application as filed.  See MPEP 2163.04.I.
	Claim 33 is rejected by virtue of its dependence from claim 32.
New claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as 
failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. New claim 33 recites “The drive system of claim 32, wherein the converter is embodied as a current intermediate circuit converter.”  Applicant has not pointed out where new claim 33 is supported, nor does there appear to be a written description of the claim limitation “wherein the converter is embodied as a current intermediate circuit converter” in the application as filed.  See MPEP 2163.04.I.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "and measuring the measuring signal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.
Claims 18-29 are rejected by virtue of their dependence from claim 17.
Claim 30 recites the limitation “and measure the measuring signal” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Clarification is required.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the 
examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stone 
(Stone, G. C. (2005). Partial Discharge Diagnostics and Electrical Equipment Insulation Condition Assessment. IEEE Transactions on Dielectrics and Electrical Insulation, 12(5), 891–903.), hereinafter Stone, in view of Brown (Brown, M. (1997b). Siemens Standard Drives Application Handbook. Siemens Standard Drives.), hereinafter Brown, in further view of Sakurai et al. (US 2015/0015303 A1), hereinafter Sakurai.

	Regarding claim 17, Stone discloses: A method for measuring a partial discharge in an electric drive system having an electric rotating machine and a , said method comprising: (Stone, e.g., see pgs. 895-896, Section 2.3.2 Noise separation, fig. 5 and accompanying description, note that Stone’s test object 1 in fig. 5 can be a motor driven by a sinusoidal waveform)
	continuously analyzing a signal shape of a  signal generated by the ; (Stone, e.g., see pgs. 895-896, Section 2.3.2 Noise separation, fig. 5 and accompanying description, whenever noise is detected above a user-set threshold, gating is used to prevent the noise coupled via the PD sensor from being registered).
	when the  signal has a sinusoidal signal shape, causing a trigger signal to assume a first state and measuring the measuring signal; (the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight).  Nevertheless, (Stone, e.g., see fig. 5 as referenced above; Stone’s power signal is sinusoidal in shape, e.g., when the power signal is free from noise such as switching noise; when the power signal is free from switching noise and therefore has a sinusoidal shape, a trigger signal is caused to assume a first state such that switch 3 is closed so as to enable measuring of the PD signal; when the signal is not free from switching noise and therefore deviates from the sinusoidal shape, the trigger signal assumes a second state such that switch 3 is opened so as to disable measuring of the PD signal)
	
	
	Stone is not relied upon as explicitly disclosing that the power signal is a converter signal.  Converter-based electric drive systems for driving an electric rotating machine are known.  See, e.g., Brown, pgs. 7-9, Variable Frequency Inverter.  It would have been obvious to one of ordinary skill in the art to modify Stone such that the power system is implemented using a converter-based electric drive system for driving Stone’s motor using a converter signal for at least the reason that parameters of the motor, such as speed, may be suitably controlled.
	Stone is not relied upon as explicitly disclosing: comparing the measuring signal with a reference signal; and
	detecting the partial discharge when a deviation of the measuring signal from the reference signal exceeds a threshold value.
	However, Sakurai discloses: comparing the measuring signal with a reference signal; and (Because the measuring signal is only triggered when the converter signal has a sinusoidal shape, the broadest reasonable interpretation is that the converter signal does not have a sinusoidal shape and the measuring signal is not triggered.  Therefore, it is determined that comparing the measuring signal with a reference signal does not carry patentable weight).  Nevertheless, (Sakurai, e.g., see para. [0075] disclosing the partial discharge frequency calculation section (15) compares an absolute value of the peak value of the partial discharge signal (38) after digital filtering and a discharge determination threshold Sth (step S11))
	detecting the partial discharge when a deviation of the measuring signal from the reference signal exceeds a threshold value. (Because the measuring signal is only triggered when the converter signal has a sinusoidal shape, the broadest reasonable interpretation is that the converter signal does not have a sinusoidal shape and the measurement signal is not triggered.  Therefore, it is determined that detecting the partial discharge when a deviation of the measuring signal from the reference signal exceeding a threshold value does not carry patentable weight). Nevertheless, (Sakurai, e.g., see para. [0075] disclosing when the partial discharge signal (38) exceeds the discharge determination threshold Sth as a result of the comparison, the partial discharge frequency calculation section (15) determines that a partial discharge has occurred).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Stone in view of Brown’s method for measuring a partial discharge in an electric drive system having an electric rotating machine and a converter which continuously analyzes a signal shape of a converter signal generated by the converter and when the converter signal has a sinusoidal signal shape, causing a trigger signal to assume a first state and measuring the measuring signal with Sakurai’s comparison of the measuring signal with a reference signal and detection of the partial discharge when a deviation of the measuring signal from the reference signal exceeds a threshold value for at least the reasons that Sakurai teaches counting the occurrence frequency of the partial discharge based on the partial discharge signal. (Sakurai, e.g., see para. [0075] disclosing the partial discharge frequency calculation section (15) counts the occurrence frequency of the partial discharge based on the partial discharge signal (38) after digital filtering).
	

	Regarding claim 18, Stone in view of Brown, in further view of Sakurai discloses: The method of claim 17, wherein the trigger signal is a digital signal. (Instant claim 17 discloses the trigger signal to assume a first state and measure the measuring signal only under the contingency that the converter signal has a sinusoidal shape.  Therefore, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, the disclosure of the trigger signal being a digital signal does not carry patentable weight).  Nevertheless, (Stone, e.g., see fig. 3 to pulse phase analysis (PPA) plot of the pulse magnitude versus AC phase position, with pulse count rate in pulses per second represented as color, fig. 5 to a noise detector and antenna (5) which sends a digital signal to a digitally controlled switch (3) to trigger the first state of measuring of the signal).

	Regarding claim 19, Stone in view of Brown, in further view of Sakurai discloses: The method of claim 17, further comprising determining a number or a duration of the partial discharge. (Instant claim 17 discloses the partial discharge as detected when a deviation between the measuring signal and reference signal exceeds a threshold. Since the measuring signal is only measured when a converter signal has a sinusoidal shape, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require the step of determining a number or a duration of the partial discharge to be performed; accordingly, this step does not carry patentable weight.)  Nevertheless, (Stone, e.g., see fig. 6 to reference and partial discharge traces; see also pg. 898, col. 1, line 45 – col. 2, line 22 to section 2.4.3 Fuzzy Logic disclosing the occurrence of PD in a void depends upon a very large number of variables, each of which has an element of randomness.  These include voice shape, gas pressure, previous discharges (and the resulting space charge), and the presence of initiatory electron, wherein possible causes for variation in PD magnitude, repetition rate, and phase position originate from a stream of partial discharges; examiner notes that a repetition rate is a determined number of partial discharges).

	Regarding claim 20, Stone in view of Brown, in further view of Sakurai discloses: The method of claim 17, wherein the trigger signal assumes a second state, when the converter signal deviates from the sinusoidal signal shape, causing the measurement of the measuring signal to be interrupted. Because measurement of the measuring signal is interrupted only when the converter signal deviates from the sinusoidal shape from the trigger signal assuming a second state, the broadest reasonable interpretation of a method (or process) claim having a contingent limitation requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require the step of causing the measurement of the measuring signal to be interrupted to be performed; accordingly, this step does not carry patentable weight.  Nevertheless, (Stone, e.g., see fig. 5 to digitally controlled switch (3), PD measuring device (4), and noise detector and antenna (5), wherein switch (3) opens to a second state causing an interruption to the signal; examiner notes the sinusoidal shape is interrupted by an open switch, thereby inherently deviating from the sinusoidal AC source input and placing the circuit into a second (open) state causing an interruption).

	Regarding claim 21, Stone in view of Brown, in further view of Sakurai discloses: The method of claim 17, wherein the trigger signal is generated in a signal analysis device or in an IT infrastructure. (Stone, e.g., see pg. 898, col. 1, lines 19-44 disclosing neural networks which perform processes on the raw data derived from instrumentation that may include pulse shape, time between successive pulse, phase position, magnitude, and pulse polarity.  Alternatively, the neural network may process data already statistically pre-processed).

	Regarding claim 22, Stone in view of Brown, in further view of Sakurai discloses: The method of claim 17, wherein the signal shape of the converter signal is analyzed by means of a Fast-Fourier transform (FFT). (Sakurai, e.g., see para. [0092] disclosing the cutoff frequency may be calculated from the rising time of the detection signal (36) that is measured before measurement of the partial discharge starting voltage Vpdiv or the cutoff frequency may be determined from a frequency spectrum result obtained through Fourier transform processing).

	Regarding claim 23, Stone in view of Brown, in further view of Sakurai discloses: The method of claim 17, wherein the measuring signal is tapped at a supply line of a stator winding system of the electric rotating machine. (Stone, e.g., see pg. 895, section 2.3.2 Noise Separation disclosing a widely applied hardware method for on-line rotating machine partial discharge detection, wherein the method involves measuring the risetime or width of the pulse: a fast risetime (<6 ns) pulse is likely to be PD in the stator winding.  furthermore, PD pulses will arrive at the sensor closest to the stator winding first; examiner notes it is at least implicit that Stone receives a measurement signal tapped at the supply line of a stator winding system of the rotating machine).

Regarding claim 24, Stone in view of Brown, in further view of Sakurai discloses: The method of claim 17, wherein the measuring signal is tapped at a coil of a stator winding system of the electric rotating machine. (Independent claim 17 discloses a trigger signal to assume a first state and measure the measuring signal when the converter signal has a sinusoidal shape.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require the step of tapping at a coil of a stator winding system for measuring the signal to be performed; accordingly, this step does not carry patentable weight.)  Nevertheless, (Stone, e.g., see pg. 896, col. 2, lines 3-29 disclosing partial discharge sites in transformer windings and rotating machine stator windings as being difficult to detect due to extreme attenuation through windings, and the fastest mode of detection is due to the relatively quick propagation of PD pulses through the capacitance between coils, yielding an almost immediate fast risetime pulse at the PD sensor, and the slow mode produces a long risetime, low frequency pulse that propagates along the complex inductive-capacitive network of the coils.  Extensive testing/calibration where pulses are injected into different locations and propagation delays are measured between the fast and slow modes.  Stone dictates that the transformer or machine winding must be physically available).

Regarding claim 27, Stone in view of Brown, in further view of Sakurai discloses: The method of claim 17, further comprising digitizing the measuring signal. (Independent claim 17 discloses a trigger signal to assume a first state and measure the measuring signal when the converter signal has a sinusoidal shape.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require the step of digitizing the measuring signal to be performed; accordingly, this step does not carry patentable weight.  Claims 28 and 29 are rejected by virtue of their dependence from claim 27).  Nevertheless, (Stone, e.g., see fig. 3 to digitized plots of pulse magnitude versus AC phase position, with the pulse count rate in pulses per second represented as color; see also pg. 894, col. 1, line 9 – col. 2, line 13 disclosing the PPA is similar to the PMA, with the exception that the phase angle of the AC cycle is also digitally recorded for each PD pulse.  The result is a digital representation of the information that was originally measured over a complete AC cycle on an oscilloscope).

	Regarding claim 28, Stone in view of Brown, in further view of Sakurai discloses: The method of claim 27, wherein the measuring signal is digitized with a sampling rate of at least 10 MS/s. (Independent claim 17 discloses a trigger signal to assume a first state and measure the measuring signal when the converter signal has a sinusoidal shape.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require the step of digitizing a measuring signal with a sampling rate of at least 10 MS/s to be performed; accordingly, this step does not carry patentable weight).  Nevertheless, (Stone, e.g., see pg. 894, col. 2, line 5 – pg. 895, col. 1, line 4 disclosing use of digital instrumentation to produce the PMA and PPA plots, and the sampling rates of about 20 MHz, corresponding to a maximum analog bandwidth of about 10 MHz; examiner notes that 20 MHz is equal to a sampling rate of 20,000,000 samples per second or 20MS/s).

Regarding claim 30, Stone discloses:  
continuously analyze a signal shape of a  signal generated by the converter, (Stone, e.g., see pgs. 895-896, Section 2.3.2 Noise separation, fig. 5 and accompanying description, whenever noise is detected above a user-set threshold, gating is used to prevent the noise coupled via the PD sensor from being registered).
	when the  power signal has a sinusoidal signal shape, cause a trigger signal to assume a first state and measure the measuring signal, (the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require this step to be performed; accordingly, this step does not carry patentable weight).  Nevertheless, (Stone, e.g., see fig. 5 as referenced above; Stone’s power signal is sinusoidal in shape, e.g., when the power signal is free from noise such as switching noise; when the power signal is free from switching noise and therefore has a sinusoidal shape, a trigger signal is caused to assume a first state such that switch 3 is closed so as to enable measuring of the PD signal; when the signal is not free from switching noise and therefore deviates from the sinusoidal shape, the trigger signal assumes a second state such that switch 3 is opened so as to disable measuring of the PD signal)
	
	
Stone is not relied upon as explicitly disclosing that the power signal is a converter signal.  Converter-based electric drive systems for driving an electric rotating machine are known.  See, e.g., Brown, pgs. 7-9, Variable Frequency Inverter.  It would have been obvious to one of ordinary skill in the art to modify Stone such that the power system is implemented using a converter-based electric drive system for driving Stone’s motor using a converter signal for at least the reason that parameters of the motor, such as speed, may be suitably controlled.
Stone in view of Brown is not relied upon as explicitly disclosing: A computer program embodied in a computer-readable non-transitory medium and comprising machine code, which when read into a memory of a control unit, which controls a partial discharge measuring system in an electric drive system having an electric rotating machine and , and executed by the control unit, causes the control unit to 
compare the measuring signal with a reference signal, and
detect the partial discharge when a deviation of the measuring signal from the reference signal exceeds a threshold value.
However, Sakurai discloses: A computer program embodied in a computer-readable non-transitory medium and comprising machine code, which when read into a memory of a control unit, which controls a partial discharge measuring system in an electric drive system having an electric rotating machine and , and executed by the control unit, causes the control unit to (Sakurai, e.g., see para. [0049] disclosing the measurement device (5) is realized by a PC with an operating system, including various application programs, an I/O interface, wherein the configuration is conducive to displaying an input signal on screen as a waveform or a function for controlling measurement of the partial discharge; see also para. [0050] – [0052] to controller (17) which generates the voltage instruction signal (28) in which an initial voltage is set as the instruction voltage Tc in a first period (corresponding to a first period of the rectangular waveform signal (34) of the period setting signal, and the voltage instruction section (11) outputs the voltage instruction signal (28) to the control DC power supply (8)).
compare the measuring signal with a reference signal, and (Sakurai, e.g., see para. [0075] disclosing the partial discharge frequency calculation section (15) compares an absolute value of the peak value of the partial discharge signal (38) after digital filtering and a discharge determination threshold Sth (step S11))
detect the partial discharge when a deviation of the measuring signal from the reference signal exceeds a threshold value. (Sakurai, e.g., see para. [0075] disclosing when the partial discharge signal (38) exceeds the discharge determination threshold Sth as a result of the comparison, the partial discharge frequency calculation section (15) determines that a partial discharge has occurred).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Stone in view of Brown’s continuously analyzing a signal shape of a converter signal generated by the converter and when the converter signal has a sinusoidal signal shape, causing a trigger signal to assume a first state and measure the measuring signal with Sakurai’s computer program embodied in a computer-readable non-transitory medium and comprising machine code, which when read into a memory of a control unit, which controls a partial discharge measuring system in an electric drive system having an electric rotating machine and a converter, and executed by the control unit causes the control unit to perform partial discharge measurements, and comparing the measuring signal with a reference signal, and detecting the partial discharge when a deviation of the measuring signal from the reference signal exceeds a threshold value for at least the reasons that Sakurai teaches counting the occurrence frequency of the partial discharge based on the partial discharge signal. (Sakurai, e.g., see para. [0075] disclosing the partial discharge frequency calculation section (15) counts the occurrence frequency of the partial discharge based on the partial discharge signal (38) after digital filtering).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of 
Brown, in further view of Sakurai, in further view of Tripier et al. (US 5247258 A), hereinafter Tripier.

	Regarding claim 25, Stone in view of Brown, in further view of Sakurai are not relied upon as explicitly disclosing The method of claim 17, wherein the measuring signal is tapped at a voltage divider. 
However, Tripier further discloses: wherein the measuring signal is tapped at a voltage divider.  (Independent claim 17 discloses a trigger signal to assume a first state and measure the measuring signal when the converter signal has a sinusoidal shape.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; see, e.g., MPEP 2111.04(III); because this step is only performed if a condition precedent is met, the broadest reasonable interpretation of this claim does not require the step of tapping the measuring signal at a voltage divider to be performed; accordingly, this step does not carry patentable weight.  Claim 26 is rejected by virtue of its dependence from claim 25). Nevertheless, (Tripier, e.g., see fig. 1 illustrating a tapped capacitive voltage divider; see also col. 3, lines 19-34 disclosing fig. 1 shows test equipment Z connected between ground and a high tension power line HT together with both a capacitive voltage divider constituted by capacitors C1 and C2 for obtaining voltage measurement signals, with outputs taken from the common point between the capacitors making a voltage signal available in the form of an alternating voltage whose value is a fraction of the high tension, and also in conventional manner, a capacitor C3 and an impedance zm constituting a voltage divider for obtaining partial discharge measurement signals).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Stone in view of Brown, in further view of Sakurai’s method for measuring a partial discharge in an electric drive system having an electric rotating machine and a converter with Tripier’s measuring signal tapped at a voltage divider because Tripier teaches the use of the voltage divider in conjunction with a three-phase motor. (Tripier, e.g., see col. 3, lines 35-41 disclosing fig. 2 shows a three-phase transformer (TR) having three primary windings ep1, ep2, ep3 in a delta configuration connected to the three wires a, b, and c of a low tension line, and having three secondary windings es1, es2, es3 in a star configuration connected to the four wires, A, B, C, and N of a distribution line).

	Regarding claim 26, Stone in view of Brown, in further view of Sakurai, in further view of Tripier discloses: The method of claim 25, wherein the voltage divider is a capacitive voltage divider. (Claim 26 is rejected for the same reasons in connection with the rejections of claim 25).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Stone in view of 
Brown, in further view of Sakurai, in further view of Palme et al. (US 2018/0217198 A1), hereinafter Palme.

	Regarding claim 29, Stone in view of Brown, in further view of Sakurai is not relied upon as explicitly disclosing: The method of claim 27, wherein the digitized measuring signal is further processed at least partially in a central IT infrastructure. 
However, Palme further discloses: wherein the digitized measuring signal is further processed at least partially in a central IT infrastructure. (Palme, e.g., see para. [0066] disclosing the application program (in whole or in part) may be located in remote memory or in storage to allow for circumstances where tasks are performed by remote processing devices linked through a communications network; examiner notes that a communications network is interpreted as synonymous with IT infrastructure).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have modified Stone in view of Brown, in further view of Sakurai’s digitization of the measuring signal with Palme’s measuring signal further processed at least partially in a central IT infrastructure because Palme teaches the detection of pulses of a rotating electrical machine through a partial measurement device (125) or an equipment controller (600). (Palme, e.g., see para. [0029] disclosing the measurement instrument may resolve the high-frequency signals into individual discharge pulses.  A sequence of the detected pulses can be further processed by device (125) and/or equipment controller (600) to determine characteristics of the detected pulses).
	
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
US 9,390,067 B2 to Garnacho Vecino et al. relates to a method for the continuous monitoring and diagnosis of sources of partial discharges (PDS) in high voltage cables during connection to, and operation in the power grid, and physical system for carrying out the same.
US 2005/0035768 A1 to Rabach et al. relates to a method and electromagnetic sensor for measuring partial discharges in windings of electrical devices.
US 7,112,968 B1 to Nishizawa relates to a method and apparatus for detecting a partial discharge in a high-voltage transmission and distribution system.
JP 2005274440 A to Akao et al. relates to an inspection device and technique of rotary electric machine.
	 
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to ERIC S. VON WALD whose telephone number is (571)272-7116. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amari Alessandro can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S.V./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863